ATTORNEYS FOR APPELLANT     ATTORNEYS FOR APPELLEE         ATTORNEYS FOR
    TOWN OF ZIONSVILLE          TOWN OF WHITESTOWN AND         AMICI CURIAE, THE CITIES
    Nicholas K. Kile            ANGEL BADILLO                  OF BATESVILLE AND
    Mark J. Crandley            Stephen C. Unger               BOONVILLE, AND THE
    Barnes & Thornburg LLP      Paul D. Vink                   TOWNS OF CHANDLER,
    Indianapolis, Indiana       Bradley M. Dick                DANVILLE, FORTVILLE,
                                Bose, McKinney & Evans, LLP    NORTH MANCHESTER,
                                Indianapolis, Indiana          PENDLETON, AND
                                                               PLAINFIELD

                                                               Melvin R. Daniel
                                                               Raegan M. Gibson
                                                               Stephanie V. McGowan,
                                                               Benesch, Friedlander,
                                                               Coplan & Aronoff, LLP
                                                               Indianapolis, Indiana

                                                               Stephen J. Peters
                                                               Plunkett Cooney, P.C.
                                                               Indianapolis, Indiana

_____________________________________________________________________________________ 
 
                                           In the
                           Indiana Supreme Court
                                                                        Jan 22 2016, 2:59 pm


                              _________________________________ 

                                        NO. 06S01-1601-PL-36

         TOWN OF ZIONSVILLE, INDIANA,                          Appellant (Defendant),

                                                 v.

         TOWN OF WHITESTOWN, INDIANA, AND
         ANGEL BADILLO,                                        Appellees (Plaintiffs).

                           _________________________________

                Appeal from the Boone Superior Court, No. 06D02-1406-PL-64
                         The Honorable Rebecca M. McClure, Judge
                          _________________________________

            On Transfer from the Indiana Court of Appeals, No. 06A01-1410-PL-432
                           _________________________________



 
 


                                         January 22, 2016

Dickson, Justice.


       Today we undertake to resolve various disputes between governmental entities in Boone
County, Indiana, arising under the Indiana Government Modernization Act ("GMA"), Indiana
Code Section 36-1.5-1-1 et seq. We reverse both the trial court's rejection of the GMA
reorganization of Zionsville and Perry Township and its approval of Whitestown's attempts to
annex territory included in the 2014 Zionsville-Perry reorganization plan and territory included
in Zionsville's previous 2010 reorganization.


       This appeal arises from a declaratory judgment action by the Town of Whitestown,
Indiana, and Angel Badillo, a resident of Perry Township (collectively "Whitestown"), seeking
judicial declarations (a) that the Zionsville and Perry Township reorganization is contrary to law;
(b) that if not unlawful, it requires a specific separate approval by each participating township
and municipality; and (c) that the Town of Whitestown may initiate and/or proceed with certain
annexations. The Town of Zionsville counter-claimed seeking declaratory judgment in its favor
on the same issues and also asserting a breach of an interlocal agreement between the two towns.


       Acting under the GMA in 2010, the Town of Zionsville reorganized with the
unincorporated areas of Eagle Township and all of Union Township ("2010 Reorganization").
This reorganization resulted in a new political subdivision, described in the 2010 Reorganization
documents as "one governmental entity to be known as the Town of Zionsville . . . ."
Appellant’s App'x at 0294. The 2010 Reorganization did not include the nearby Town of
Whitestown, which before the reorganization was geographically located in parts of Worth,
Perry, and Eagle Townships in Boone County, Indiana.


       On March 26, 2013, the Town Council of Whitestown adopted Ordinance 2012-22 (2012
Southside Annexation, introduced November 13, 2012) to annex certain territory in Perry
Township that included a Whitestown wastewater treatment plant. The landowners filed a
remonstrance, and the case is currently pending transfer to this Court in Cause No. 29A05-1409-



                                                 2
 
 


MI-00437.1


        On April 18, 2014, the Perry Township Advisory Board and the Perry Township Trustee
adopted a resolution (No. 2014-01) proposing to reorganize with Zionsville. On April 21, 2014,
the Zionsville Town Council adopted a resolution (No. 2014-10) to participate in a proposed
reorganization with Perry Township. The proposed reorganization between Zionsville and Perry
Township ("2014 Zionsville-Perry Reorganization") did not include Whitestown. On April 22,
2014, at a meeting of the Whitestown Town Council, four annexation ordinances (Ordinances
2014-12, 2014-13, 2014-14, and 2014-15) were introduced proposing the annexation of certain
territory included in the proposed reorganization between Zionsville and Perry Township and
territory already within Zionsville. The Zionsville-Perry Reorganization plan was finally
adopted by Zionsville and Perry Township on May 20, 2014, and was to be submitted to the
voters in the two reorganizing political subdivisions in the general election of November 4, 2014.


        On June 25, 2014, Whitestown filed a complaint against Zionsville seeking a judgment
declaring the 2014 Zionsville-Perry Reorganization invalid. Zionsville filed a counterclaim
seeking a judicial declaration prohibiting Whitestown from pursuing its attempts to annex
territory (a) in Perry Township because the 2014 Zionsville-Perry Reorganization was first-in-
time, and (b) in Zionsville because Whitestown cannot annex territory within Zionsville's
corporate limits.


        On cross-motions for summary judgment, the trial court entered summary judgment for
Whitestown on October 7, 2014. The trial court concluded that: (1) the 2014 Zionsville-Perry
Reorganization is contrary to the GMA and therefore invalid; (2) the 2014 Zionsville-Perry
Reorganization's proposal for a public vote on the 2014 Plan does not comply with the GMA; (3)
Whitestown has authority to pursue the annexations, and (4) the Town of Whitestown did not
breach the interlocal agreement with the Town of Zionsville. The reorganization plan was
nevertheless to be submitted at the November 4, 2014 general election to the voters of the
political subdivisions participating in the reorganization.

                                                            
1
   Whitestown's 2013 Southside Annexation is not among the annexations challenged in this appeal.
 

                                                   3
 
 




        Zionsville initiated this appeal, claiming (a) that it possesses township powers from the
predecessor townships of Eagle and Union Townships in the 2010 Reorganization, and thus has
the power of a township to merge with Perry Township under the GMA; (b) alternatively, that if
Zionsville could not reorganize with Perry Township as a township itself, then it could
reorganize with Perry Township as a town; (c) that Whitestown as a municipality cannot annex
territory within Zionsville, a neighboring municipality; (d) that Whitestown cannot annex
territory in Perry Township after the reorganization was initiated; and (e) that the trial court erred
in striking down a reorganization between Zionsville and Perry Township "despite the fact that
their elected officials and voters both approved the reorganization." Appellant's Br. at 1.


        Whitestown responded to Zionsville's appellate claims, asserting: (a) that the GMA does
not permit Zionsville to reorganize with Perry Township because Zionsville "is separated from
Perry Township by Whitestown," and thus is not adjacent to Perry Township, Appellee's Br. at 1;
(b) that the voting blocs Zionsville directed in its 2014 reorganization plan do not comply with
the GMA's requirements; and (c) that Zionsville cannot use the GMA to block Whitestown from
completing first-in-time annexations in Perry Township or in areas where Zionsville purports to
act as a township but in which Whitestown provides municipal services. Whitestown asks this
Court to affirm the trial court's order, which concluded that Zionsville may not reorganize with
Perry Township as "[t]he Perry Plan's voting districts are not consistent with the requirements of
the [GMA]," and "Whitestown may proceed with its earlier initiated annexations. . . ."
Appellant's App'x at 26, 31.


        The Court of Appeals reversed the trial court. Town of Zionsville v. Town of
Whitestown, 33 N.E.3d 1144, 1155 (Ind. Ct. App. 2015). Whitestown sought transfer.
Numerous Indiana cities and towns have filed briefs as amicus curiae.2 We granted transfer.

                                                            
2
   Amici are "concerned by the potential impact" of the Court of Appeals' decision in this case and "are
sensitive to the notion that reorganizations may be used to encircle or leap them in a manner that is
detrimental to good community growth and economic development" by allowing noncontiguous
reorganizations in "bizarre and inefficient ways," by allowing "hybrid" entities to exist and reorganize
without limits creating a public policy nightmare undermining the purpose of the GMA, and by turning
the GMA into an unintended "land-grab statute." Br. of Amici Curiae Batesville, Boonville, Chandler,
Danville, Fortville, North Manchester, Pendleton, Plainfield at 1, 3-4.

                                                    4
 
 




              The principal issue in this appeal is the correctness of the trial court's ruling on the
parties' competing summary judgment motions on the same issues. The parties disagree
regarding issues of statutory construction and application, but the relevant facts are not in
dispute. Because this appeal presents only issues of law, our review is de novo. See Cavens v.
Zaberdac, 849 N.E.2d 526, 529 (Ind. 2006).


              Consolidating the parties' claims, this appeal presents the following principal issues: (1)
Did the 2010 Reorganization of Zionsville with Union and Eagle Townships empower Zionsville
to subsequently reorganize with Perry Township? (2) Was the 2014 Zionsville-Perry
Reorganization structurally defective? (3) Was Whitestown entitled to annex territory included
in the proposed 2014 Zionsville-Perry Reorganization or in Zionsville's completed 2010
Reorganization?


                            1. Nature and Power of Zionsville after the 2010 Reorganization


              In 2010 several Boone County government entities reorganized under the GMA. The
reorganization included the "unincorporated portions of Eagle Township, all of Union Township,
and the current Town of Zionsville . . . ." Appellant's App'x at 0056. The 2010 Reorganization
excluded the incorporated portion of Eagle Township consisting of portions of the Town of
Whitestown. The reorganization explicitly stated that the resulting governmental entity "known
as the Town of Zionsville," id., "shall be governed and administered as a 'town' as that term is
defined under Indiana law." Id. at 0058. In this appeal the parties dispute whether the resulting
reorganized Zionsville was thereafter empowered to further reorganize with other townships
under the GMA.


              We must determine whether Zionsville, as a new political subdivision that identifies itself
as a town and claims township powers, is authorized to further reorganize with another township
under the GMA. The Indiana General Assembly enacted the GMA in 2006 expressly designating
among its purposes to: "[g]rant broad powers to enable political subdivisions to operate more
                                                            


                                                               5
 
 


efficiently by eliminating restrictions under existing law that: (A) impede the economy of
operation of; (B) interfere with the ease of administration of; (C) inhibit cooperation among; and
(D) thwart better government by; political subdivisions." Ind. Code § 36-1.5-1-1(1) (2006). 3
Under the GMA, eleven various sets of political subdivisions are authorized to reorganize,
including:
        (2) Two (2) or more townships located entirely within the same county. A township
        reorganizing under this subdivision must be adjacent to at least one (1) other township
        participating in the reorganization.
        ***
        (7) A township and a municipality that is located in any part of the same township.
Ind. Code § 36-1.5-4-1(a). In prescribing the powers of a resulting governmental entity, the Act
expressly declared:
        A reorganized political subdivision has the powers granted by statute to a political
        subdivision of the same type as the reorganized political subdivision. However, if
        authorized by the plan of reorganization approved by the voters in a public question
        under this chapter, the reorganized political subdivision will exercise a power or have the
        officers or number of offices that a statute would have permitted any of the reorganizing
        political subdivisions to have.
Ind. Code § 36-1.5-4-38. An expansive application of the GMA is expressly directed:
"[T]o the extent the provisions of this article are inconsistent with the provisions of any other
general, special, or local law, the provisions of this article are controlling, and compliance with
this article shall be treated as compliance with the conflicting law." Ind. Code § 36-1.5-1-6.4
The GMA instructs that its provisions must be "liberally construed to effect [its] purposes . . . ."
Ind. Code § 36-1.5-1-5.


        In 2012 this Court extensively reviewed the nature and effect of the GMA, finding that it


                                                            
3
   The General Assembly passed the GMA in 2006 and amended it in 2013 and 2014. Citations in this
opinion will be to the 2006 GMA except as noted.
4
  Effective July 1, 2013, the following sentence was added to the end of this provision: "However, after
the reorganization, the reorganized political subdivision may exercise any power described in IC 36-1.5-
4-38." On the same date, the GMA was further clarified to specify that "the reorganized political
subdivision retains the powers of a township after the reorganization in order to provide township services
. . . ." Ind. Code § 36-1.5-4-40.5(2)(B) (2013). These amendments, however, were not in effect at the
time of Zionsville's 2010 Reorganization with Eagle and Union Townships and thus have no bearing on
Zionsville's 2010 Reorganization.


                                                    6
 
 


was enacted in 2006 to liberalize "the framework within which local governments may
reorganize themselves." Kole v. Faultless, 963 N.E.2d 493, 494 (Ind. 2012). The GMA
framework "substantially reduces the barriers to rearranging local units" id, and granted political
subdivisions "'full and complete authority' to reorganize, exercise governmental functions under
a cooperative agreement, and transfer responsibilities between offices and officers." Id at 496.
Under the GMA, "[a] reorganization includes a change in the structure or administration of a
political subdivision . . . ." Id. We emphasized in Kole that, regardless of the political
subdivisions involved in a reorganization, the GMA "does not, at least by its terms, limit the
resulting forms the reorganized political subdivision may take." Id. at 497. Kole further
explained that, because the GMA specifically directs that it be liberally construed and fully
authorizes the reorganization of political subdivisions, "nontraditional" political subdivisions
may emerge after reorganization. See Kole, 963 N.E.2d at 495 (approving a new political
subdivision, the City of Fishers, which "would become a 'nontraditional' second class city that
combined attributes of a second class city and a town").


        The 2010 Reorganization plan expressly directed that Zionsville, as the resulting entity,
was to be governed and administered as a town under Indiana law. Thus it had the powers
granted by statute to a town. Ind. Code § 36-1.5-4-38(a). In addition to these powers the GMA
authorized a reorganized political subdivision to "exercise a power . . . that a statute would have
permitted any of the organizing political subdivisions to have" but only "if authorized by the plan
of reorganization approved by the voters in a public question under this chapter . . . ." Id. The
2010 Reorganization plan specified that the powers of the resulting Town of Zionsville5 would
include the "powers, rights, and duties" of Eagle and Union Townships as follows:
        Township Duties Transferred. As of the Effective Date, the offices described in Ind. Code
        § 36-6 et. seq., including, but not limited to, the township trustee and the township board,
        shall cease to exist and are abolished, and the powers, rights, and duties described in Ind.
        Code § 36-6 et. seq. shall be transferred in the manner set forth herein or as
        determined by the New Town Council.
Joint Resolution No. 2008-02 of the Eagle Township Board, Joint Resolution No. 2008-01 of the
Union Township Board, Ordinance No. 2008-12 of the Town of Zionsville, Indiana, 6-7


                                                            
5
   Under the GMA, the "participating political subdivisions [are able to consolidate] into one (1) of the
participating political subdivisions." Ind. Code § 36-1.5-4-3(2).

                                                      7
 
 


(Appellant's App'x at 0060) (emphasis added). Whitestown does not dispute the adoption of this
joint resolution nor the approval of the 2010 Reorganization by a majority of the voters.


       As noted above, the GMA provision authorizing a reorganized government entity to
exercise the powers of the organizing entities is qualified by the phrase "if authorized by the plan
of reorganization . . . ." Ind. Code § 36-1.5-4-38. Whitestown argues that under the language of
the 2010 Reorganization plan the powers transferred to Zionsville included only "the powers,
rights, and duties described in Ind. Code § 36-6 et seq." Appellee's Br. at 21 (quoting
Appellant's App'x at 0298) (emphasis in original). The provisions of Title 36, Article 6
(Government of Townships) do not include the specific power to reorganize as a township found
in the GMA at Title 36, Article 1.5 (Government Modernization). Significantly, however, the
GMA directs its own expansive and controlling application:
       A political subdivision may exercise the powers granted under this article to reorganize
       or enter into cooperative agreements without complying with the provisions of any other
       law, statute, or rule.
Ind. Code § 36-1.5-1-4. The Act further states: "This article shall be liberally construed to effect
the purposes of this article." Ind. Code § 36-1.5-1-5. Similarly:
       Except as otherwise specifically provided by law, to the extent the provisions of this
       article are inconsistent with the provisions of any other general, special, or local law, the
       provisions of this article are controlling, and compliance with this article shall be treated
       as compliance with the conflicting law.
Ind. Code § 36-1.5-1-6. As explained in Kole, the GMA granted political subdivisions "'full and
complete authority'" to reorganize and exercise governmental functions. 963 N.E.2d at 496
(citing Ind. Code § 36-1.5-1-2). In Kole, this Court also reviewed Indiana's history relating to
the powers local government had as being limited to only those powers specifically listed, and
how the General Assembly has been actively moving away from that limitation since the 1970's
and into the Twenty-First Century. Id. at 496. We observed:
       [I]t is far less burdensome on both the courts and the Legislature for the law to presume
       the existence of local authority to act absent some express prohibition, than it is to require
       legislation spelling out every detail of every permissible action a municipality may take.
       So the General Assembly has said, several times over multiple recent decades.
Kole, 963 N.E.2d at 498. In light of these considerations, we decline to restrictively interpret the
GMA's application to the 2010 Reorganization plan so as to limit Zionsville's exercise of general
township powers, including the power to further reorganize pursuant to the GMA.

                                                 8
 
 




       We acknowledge the vigorous arguments of Whitestown cautioning against potential
challenges related to traditional concepts of governance and the allocation and assumption of
township services, particularly with respect to the Whitestown residents located in the former
Eagle Township.     Issues of effective municipal governance are policy matters to be determined
by legislative formulation, not by judicial intrusion. We conclude that the legislature, in crafting
the GMA, envisioned and authorized reorganized political entities to assume all of the functions
and to exercise all of the powers of the entities participating in the reorganization. This
understanding is enhanced by the legislature's later declaration that "a reorganized political
subdivision that results from a reorganization under this chapter must continue to carry out the
duties imposed by Indiana law on the reorganizing political subdivisions that combined to form
the reorganized political subdivision." Ind. Code § 36-1.5-4-39(b) (2013).


       Whitestown also argues that the GMA "permits two adjacent 'townships' to reorganize
together," but "does not permit a township and a town with some township powers to do so."
Appellee's Br. at 20 (citing Ind. Code § 36-1.5-4-1(a)(2)) (emphasis in original). This is because,
Whitestown argues, "the Legislature did not say that a municipality with 'substantially equivalent
powers' to a township could reorganize as if it were a township." Id. at 20 n.4. We reject this
argument because the ability to reorganize under section 36-1.5-4-1(a)(2) is itself a township
power–specifically the power to "reorganize under this chapter." Ind. Code § 36-1.5-4-1(a). As
explained above, the GMA expressly authorizes a reorganized political subdivision to "exercise a
power . . . that a statute would have permitted any of the reorganizing political subdivisions to
have." Ind. Code § 36-1.5-4-38.


       The fact that the reorganized Town of Zionsville included all of Eagle Township except
portions within the municipal boundaries of Whitestown does not preclude the transfer to
Zionsville of all of the township powers of the former Eagle Township. Whitestown concedes
that "[n]o one disputes that Zionsville is required to provide township services in all of the
former Eagle Township and that [it] possesses the power to do so." Appellee's Br. at 23. We
find that the GMA authorized the transfer of all township powers from Eagle and Union
Townships to the resulting 2010 reorganized Zionsville. We conclude that the township powers

                                                  9
 
 


of Eagle and Union Townships, including the power to reorganize with another township under
the GMA, were transferred to the reorganized Town of Zionsville as a result of the 2010
Reorganization, enabling Zionsville to seek further government reorganization under the GMA.


                           2. The 2014 Zionsville-Perry Reorganization


a. Zionsville, Perry Township, and the "Must Be Adjacent" Requirement


        The GMA provides that, in order for two townships to reorganize into one political entity,
they "must be adjacent." Ind. Code § 36-1.5-4-1(a)(2). The GMA further explains this
requirement: "[T]wo (2) political subdivisions may not be treated as adjacent if the political
subdivisions are connected by a strip of land that is less than one hundred fifty (150) feet wide."
Ind. Code § 36-1.5-4-2.


        Prior to its 2010 Reorganization Zionsville was entirely located within Eagle Township.
In 2010, however, it reorganized to include all the unincorporated areas of Eagle and Union
Townships. The only area within the two Townships excluded from this reorganization was part
of the Town of Whitestown within Eagle Township, which was the only incorporated area in
such townships (besides the Town of Zionsville). Before the 2010 Reorganization, a portion of
the Town of Whitestown was located between Zionsville and Perry Township. While the
municipal limits of Whitestown included land along a significant portion of the west border of
Eagle Township, Whitestown did not include a small rectangular parcel at the southwest corner
of the former Eagle Township that, for a distance of over 1300 feet, shared a common boundary
with Perry Township. While a portion of Whitestown separated this small parcel from the rest of
Zionsville, the parcel was itself an unincorporated part of the former Eagle Township and thus
under the 2010 Zionsville reorganization became a part of the resulting reorganized Town of
Zionsville. This small parcel is the only territory included in the 2010 Reorganization that is
adjacent to Perry Township, and it serves as the basis for the reorganized Town of Zionsville's
claim that it satisfies the GMA requirement that reorganizing townships must be adjacent.6 The
following graphic prepared by the Court depicts the location of the small parcel in relation to the
                                                            
6
   For summary judgment purposes, we find the existence of this parcel to be an undisputed fact.

                                                    10
 
 


boundaries of Perry Township, Whitestown, and the main body of Zionsville.




        While we do not find a separate legal description for the parcel in the record, the maps
accompanying the 2010 Reorganization identified it as part of the rural, unincorporated territory
of Eagle Township included in the reorganization. In 2014 Whitestown sought to annex a
specifically identified seventy acre area, which included this small parcel of formerly
unincorporated Eagle Township now a part of Zionsville. Whitestown thereby implicitly
acknowledged that this sub-parcel was not already a part of Whitestown and identified it as
located in the former Eagle Township. This former Eagle Township parcel coincides with the
parcel of unincorporated Eagle Township territory included in the 2010 Reorganization plan.
From the legal description of the seventy acres sought to be annexed by Whitestown, it is clear
that the small parcel of reorganized Zionsville was adjacent to Perry Township for a distance of
at least 1300 feet.


        Whitestown, however, urges that governmental reorganization under the GMA should not
be applied to permit a municipality to be comprised of separated parcels, emphasizing that the
2014 Zionsville-Perry Reorganization would result in Zionsville being divided into two
geographical territories separated by a portion of Whitestown. While not disputing that the small
parcel adjoins Perry Township for more than 150 feet, Whitestown argues that the parcel "is not

                                                11
 
 


contiguous with the remainder of [reorganized] Zionsville and may not form a basis for
establishing adjacency" because it is separated by Whitestown. Appellee's Br. at 29.
Whitestown contends that permitting Zionsville to reorganize with Perry Township based on
their common border for more than 150 feet allows Zionsville, or any other municipality, to use a
previously acquired "small, isolated, island of land" as a "springboard to extend its municipal
boundaries to an area entirely separated" from the rest of its territory by another municipality.
Appellee's Br. at 30. Whitestown urges that the GMA adjacency requirement should be
interpreted to prohibit "leap-frogging," Appellee's Pet. to Tr. at 12, which is contrary to the "idea
of a municipal corporation . . . [] that of oneness, community, locality, vicinity; a collective body
of inhabitants—that is, a body of people collected or gathered together in one mass, not
separated into distinct masses . . ." Appellee's Br. at 30 (quoting Town of Dyer v. Town of St.
John, 919 N.E.2d 1196, 1202 (Ind. Ct. App. 2010)) (emphasis added by Appellee); see also
Amici Batesville's Br. at 7. From its statutory language, however, the GMA clearly permits the
reorganization of political subdivisions that are "adjacent" in the sense that they are "connected
by a strip of land that is [not] less than one hundred fifty (150) feet wide." Ind. Code § 36-1.5-4-
2. The GMA does not mandate that a reorganized political subdivision be wholly interconnected
without physical separation. Because the parcel in the southwest corner of reorganized
Zionsville provides over 150 feet of adjacency to Perry Township, the GMA's adjacency
requirement is satisfied.


       In its reply brief in support of petition to transfer, Whitestown also asks us to import a
requirement that certain annexed territory be "contiguous" under Indiana Code § 36-4-3-1.5.
Because this issue was raised for the first time in two cursory sentences in Whitestown's reply
brief to petition to transfer, we deem it waived. State v. Holtsclaw, 977 N.E.2d 348, 350-51 (Ind.
2012) (citing Ind. App. R. 48(A)(8)(a)); Ind. App. R. 57(G). Notwithstanding waiver, however,
we disapprove the argument. In this claim, Whitestown argues that the GMA in sections 36-1.5-
4-37 and 36-1.5-4-39 imports from the statutory provisions governing annexation the
requirement that a territory being annexed be "contiguous," that is, "at least one-eighth (1/8) of
the aggregate external boundaries of the territory" being annexed must "coincide[] with the
boundaries of the annexing municipality." Ind. Code § 36-4-3-1.5 (1981). Those GMA sections,
however, do not apply here. Whitestown's rights are not affected by either the 2014 Zionsville-

                                                 12
 
 


Perry Reorganization or the 2010 Reorganization. See Ind. Code §§ 36-1.5-4-1(b)(3), -38(c)
(2013). Neither of Zionsville's reorganizations presents any incursion into the municipal
boundaries of Whitestown and thus do not substantively impair Whitestown's rights. In adopting
the GMA in 2006, the legislature chose to require only 150 feet of adjacency, Ind. Code § 36-
1.5-4-2, not the contiguity required for annexation, Ind. Code § 36-4-3-1.5. We decline to
judicially superimpose on the GMA the contiguity requirements of the statutory annexation
procedure.


        It is undisputed that the small parcel, which was part of the unincorporated area of Eagle
Township before the 2010 Reorganization, thereafter became part of the resulting reorganized
governmental entity known as the Town of Zionsville. We thus conclude that reorganized
Zionsville, acting with the powers of a township transferred to it in the 2010 Reorganization, was
adjacent to Perry Township by more than 150 feet in 2014 and thereby was eligible to reorganize
with Perry Township under the 2014 Zionsville-Perry Reorganization plan.


        Because we find that Zionsville, in the exercise of township powers transferred to it as a
result of the 2010 Reorganization plan, is authorized to seek further reorganization under the
GMA, we decline to address Zionsville's alternative claim that, in addition to its power to act
with the powers of a township, it may also reorganize with Perry Township under its town status
as a municipality under Indiana Code Section 36-1.5-4-1(a)(7),7 which does not require that the
two entities be adjacent to each other, but rather that the municipality be "located in any part of
the same township." Zionsville argues that following its 2010 Reorganization it became a part of
Perry Township as the least-populated, contiguous township to itself under Indiana Code § 36-6-
1-12 (1993),8 and thus, if found to lack the powers of a township to further reorganize, could
alternatively reorganize with Perry Township as a municipality within the township. We need
not consider this alternative argument.

                                                            
7
   "Any of the following may reorganize under this chapter: * * * (7) A township and a municipality that is
located in any part of the same township."
8
 This statute provides: "If any territory in a county is not included in one (1) of the townships established
under this chapter, the territory is included in the township that: (1) is contiguous to that territory; and (2)
contains the least population of all townships contiguous to that territory." Ind. Code § 36-6-1-12 (1993).


                                                      13
 
 




b. Adequacy of Voting Blocs Used for 2014 Zionsville-Perry Reorganization


        Whitestown also challenges the 2014 Zionsville-Perry Reorganization on grounds that the
plan's voting areas do not comply with GMA requirements. In a reorganization under Indiana
Code § 36-1.5-4-1(a)(2), the GMA requires that a "majority of the voters in each reorganizing
political subdivision" must "approve . . . the reorganization." Ind. Code § 36-1.5-4-32(a) (2013).
Whitestown argues that the 2014 Zionsville-Perry Reorganization failed to satisfy the following
statutory requirement:
        If a reorganizing political subdivision includes the territory of another reorganizing
        political subdivision, the vote of voters of a reorganizing political subdivision who also
        are voters in a second reorganizing political subdivision that is geographically larger than
        the first political subdivision and that includes the territory of the first political
        subdivision shall be included only in the tally of votes for the first reorganizing political
        subdivision in which the voters reside.
Ind. Code §36-1.5-4-32(a) (2013).9 Whitestown urges that this provision requires a separate
voting tally for voters in each of the former townships and municipalities that comprised the
2010 Reorganization. We disagree.


        As applied to the 2014 Zionsville-Perry Reorganization, the phrase "each reorganizing
political subdivision," Ind. Code § 36-1.5-4-32(a), includes only two units: the reorganizing
portions of Perry Township10 and the previously reorganized Town of Zionsville. These two
reorganizing units do not overlap, and thus the GMA provision regarding territory situated in
more than one reorganizing political subdivision is not applicable. See Ind. Code § 36-1.5-4-
32(a) (2013).11 The 2014 Zionsville-Perry Reorganization plan is not invalid because of its
failure to require a separate voting tally for each of the political subdivisions participating in the

                                                            
9
   This section was amended in 2013 and had an effective date of January 1, 2014, well before the voting
date of November 4, 2014 that affects the parties.
10
  Under the 2014 Zionsville-Perry Reorganization plan, the reorganizing portion of Perry Township was
identified as "all areas of Perry Township not within the municipal limits of Whitestown or Lebanon at
11:59 pm on December 31, 2014, or at any time thereafter." Appellant's App'x at 0348.
11
  Whitestown's argument would apply if Zionsville were a reorganizing township; but Zionsville is
reorganizing under Indiana Code Section 36-1.5-4-1(a)(2) as a town exercising township powers.


                                                   14
 
 


2010 Reorganization.12


c. Effect of the Trial Court Judgment on the Voter Approval of the 2014 Reorganization


       Whitestown does not dispute that the 2014 Zionsville-Perry Reorganization plan was
submitted to the voters of Zionsville and the reorganizing portions of Perry Township, but rather
it claims (in addition to asserting that voting blocs must be separately tallied as discussed above)
that the resulting election was meaningless because it occurred after the trial court's order
declaring the reorganization and its voting areas to be invalid.


       While ruling that Zionsville and Perry Township cannot reorganize and that the 2014
Zionsville-Perry Reorganization plan was invalid, the trial court did not order removal of the
reorganization question from the ballot. On October 7, 2014, the same day that the trial court
order was issued, Zionsville filed its motion to stay the order and allow the November 4th ballot
question on the reorganization, but the trial court denied the stay. Whitestown did not seek, and
the trial court did not order, removal of the question from the November 4, 2014 general ballot.
Whitestown explained: "The Perry Plan is already on the ballots, voters are already voting on it,
and Whitestown has not moved to have it removed because it is impossible to do so given that
early voting has already begun." Appellant's App'x at 0681. Whitestown now contends that the
November vote on the 2014 Zionsville-Perry Reorganization is "meaningless" because voters
cannot "approve an illegal and void public question" as a matter of law. Appellee's Br. at 41. In
addition, Whitestown suggests that the election results are unreliable because the trial court's
decision invalidating the reorganization may have minimized election participation from voters
who might otherwise have voted "no" on the ballot question.


       The effect of the 2014 general election vote on the 2014 Zionsville-Perry Reorganization
was not an issue in the summary judgment proceedings in the trial court. The election occurred

                                                            
12
    Whitestown also argues that Indiana Code § 36-1.5-4-32(b) (2013) imposes additional voting bloc
requirements. Because we uphold the 2014 Zionsville-Perry Reorganization under Indiana Code Section
36-1.5-4-1(a)(2) instead of under -1(a)(7), these requirements do not apply. See Ind. Code § 36-1.5-4-
32(b) (2013) ("This subsection applies only to a reorganization described in section 1(a)(7) of this
chapter.").

                                                  15
 
 


one month after the trial court issued the ruling on appeal. Details regarding the election
administration and results are not presented in any of the designated evidence. The facts and
circumstances of this election arose after the entry of the trial court order that is the subject of
this appeal. The effect of the trial court judgment on the ensuing 2014 general election
reorganization plan vote is not before this Court for resolution in this appeal.


       3. Whitestown's Annexation of Territory Included in the Reorganization Plans


        In granting Whitestown's motion for summary judgment, the trial court not only found
the 2014 Zionsville-Perry Reorganization to be invalid but also concluded that neither the 2010
nor the 2014 Zionsville reorganizations, even if valid, prohibited Whitestown's annexations.
The trial court authorized Whitestown to proceed with annexations not only as to territory within
the 2014 Zionsville-Perry Reorganization but also as to territory within the 2010 Reorganization.
Zionsville challenges these determinations on appeal, alternatively arguing (a) that Indiana law
prohibits annexations by one municipality within the borders of another, and (b) that Whitestown
failed to timely initiate the proposed annexations.


        A resolution authorizing Zionsville and Perry Township to participate in a proposed
reorganization was passed on April 18, 2014 by the Perry Township Trustee and the Perry
Township Advisory Board and on April 21, 2014 by the Zionsville Town Council. The next day,
April 22, 2014, four proposed annexation resolutions were introduced at the Whitestown Town
Council. Two of the proposed Whitestown annexations involved only Perry Township territory
included in the 2014 Zionsville-Perry Reorganization, one included only territory within the
boundaries of Zionsville as reorganized in 2010, and one included territory both from
Zionsville's 2010 Reorganization and from the proposed 2014 Zionsville-Perry Reorganization.13
The 2014 Zionsville-Perry Reorganization plan was finally adopted by Zionsville and Perry

                                                            
13
    Ordinance 2014-12, the "2014 Perry West Annexation," and Ordinance 2014-13, the "2014 Perry
Northwest Annexation," included only Perry Township territory. Ordinance 2014-14, the "2014 South
Annexation," included parts of Perry Township and of former Eagle Township now in reorganized
Zionsville. Ordinance 2014-15, the "2014 Whitestown Parkway Annexation," consisted of former Eagle
Township territory now in reorganized Zionsville. See Whitestown’s Complaint at Appellant's App'x at
0043.


                                                  16
 
 


Township on May 20, 2014.14


a. General Power to Annex Territory Included in a Reorganization Plan
 
        Zionsville and Whitestown dispute whether the Whitestown annexation proceedings are
prohibited under Indiana's statutory municipal annexation statutes that declare "a municipality
may not annex territory that is inside the corporate boundaries of another municipality. . . ." Ind.
Code § 36-4-3-2 (1980) (emphasis added). Whitestown argues that (a) Zionsville should not be
considered "another municipality" because it "has been acting as a township" rather than a town
since its 2010 Reorganization, and (b) the annexation statutes defer to the GMA provision
permitting annexation of territory within a township after the lapse of a time period that has
occurred. Appellee's Br. at 54-55.


        The 2014 Zionsville-Perry Reorganization plan expressly declared that, upon approval of
the plan, the resulting reorganized political subdivision "shall be known as the Town of
Zionsville, a municipality." Appellant's App'x at 0350. Under the plan, all of the unincorporated
territory in the former Perry Township included in the reorganization was to become a part of the
new municipality of Zionsville and to be included within its corporate boundaries. We find that
the subsequent exercise of township powers by Zionsville as authorized by the GMA does not
change its status from a town to a township, nor does such exercise of township powers diminish
its protection as a municipality under Indiana Code Section 36-4-3-2 from invasive annexations.
All territory within reorganized Zionsville, including the former Perry, Eagle, and Union
Township territories, whether through the 2010 Reorganization or through the 2014 Zionsville-
Perry Reorganization, would thereby fall within the new corporate boundaries of reorganized
Zionsville and thus be shielded from annexation by Indiana Code Section 36-4-3-2.


        Whitestown asserts that its right to annex is governed instead by a new provision in

                                                            
14
    Zionsville reports that after the May 20, 2014 adoption of its plan to reorganize with Perry Township,
"On November 12, 2014, . . . Whitestown adopted fiscal plans for the Proposed Zionsville Annexations,"
which "seek to annex territory within Zionsville in the area formerly governed by Eagle Township and
now within Zionsville." Appellant's Br. at 6, 7 (citing Motion to Expedite at 7).


                                                    17
 
 


Indiana's municipal annexation statutes that, as applied to the present parties, provides: "If a
township is a participant in a proposed reorganization . . . , a municipality may not adopt an
annexation ordinance annexing territory within the township within the period set forth in IC 36-
1.5-4-45." Ind. Code § 36-4-3-1.4 (2013) (emphasis added). Whitestown observes that this time
period "had already elapsed," Appellee's Br. at 55, thus implying that all the annexations may
proceed. This municipal annexation time period references a time period in a corollary provision
in the GMA, which provides in relevant part:
        (b) A political subdivision may not take any of the following actions partially or wholly
        within a reorganizing political subdivision after the date on which a plan of
        reorganization is finally adopted by all reorganizing political subdivisions unless all
        reorganizing political subdivisions agree by adopting identical resolutions:
                 (1) Initiate an annexation of territory.
                 (2) Establish a fire protection territory or fire protection district.
                 (3) Extend water, sewer, or any other infrastructure to the political subdivision.
                 (4) Expand zoning jurisdiction under IC 36-7-4-205.
                 * * *
        (e) If a reorganization is approved by the voters under section 34 of this chapter,15 a
        political subdivision may not take an action under subsection (b) until the earlier of the
        following:
                 (1) The plan of reorganization has been implemented.
                 (2) One (1) year after the date on which the reorganization is approved under
                 section 34 of this chapter.
Ind. Code § 36-1.5-4-45 (2013) (emphasis added). Thus the interim prohibition of annexation of
territory in townships participating in a proposed GMA reorganization, Indiana Code Section 36-
4-3-1.4, would expire upon the implementation of a GMA reorganization or one year after the
date of its approval by voters, whichever is earlier. Section 1.4 is not limited to the initiation of
annexation attempts, but explicitly prohibits any final adoption of "an annexation ordinance
annexing territory within the township. . . ." Ind. Code § 36-4-3-1.4 (2013).


        In the present case, Perry Township became a participant in a proposed reorganization
with Zionsville on April 21, 2014, when both Zionsville and Perry Township had adopted
reciprocal resolutions to prepare a plan of reorganization. Such plan was finally adopted by the


                                                            
15
    The "date on which the reorganization is approved" refers to approval by a "majority of the voters of
each of the reorganizing political subdivisions voting on . . . the reorganization." See Ind. Code § 36-1.5-
4-34 (2013).


                                                     18
 
 


reorganizing political subdivisions on May 20, 2014 and was to be submitted to the voters in the
reorganizing political subdivisions in the general election of November 4, 2014.16 The plan
specified an effective date of January 1, 2015. Assuming its approval in the 2014 general
election, the interim prohibition on annexation of territory in a reorganizing township expired
January 1, 2015, the plan's implementation date. Whitestown is correct that the interim
prohibition against its annexation of Perry Township territory elapsed. But Whitestown does not
claim that it thereafter completed the adoption of any of its disputed annexation ordinances
annexing territory in Perry Township or in reorganized Zionsville. To the contrary, Perry
Township became a part of the municipality of Zionsville on the 2014 Zionsville-Perry
Reorganization plan's effective date of January 1, 2015. From that point forward, Indiana Code
Section 36-4-3-2 protected it from Whitestown's attempted annexations.


        We conclude that Section 36-4-3-2 of the municipal annexation statutes prohibits
Whitestown (a) from annexing territory within former townships reorganized with the Town of
Zionsville in 2010 and (b) from annexing territory in Perry Township included in the 2014
Zionsville-Perry Reorganization.


b. "First-in-Time" Rule


        Notwithstanding such prohibitions against annexation, however, Whitestown argues that
first-in-time principles allow it to complete its 2014 proposed annexations. As this Court has
long held, "[t]he first-in-time jurisdictional rule applies 'when there exist two tribunals
possessing concurrent and complete jurisdiction of a subject-matter.'" Brenwick Assocs., LLC v.
Boone Cty. Redev. Comm'n., 889 N.E.2d 289, 294 (Ind. 2008) (quoting Taylor v. City of Ft.
Wayne, 47 Ind. 274, 282 (Ind. 1874)). Whitestown specifically argues that because it "initiated
its annexations when it introduced the ordinances at a public council meeting [on April 22, 2014]
. . . . it had exclusive authority to proceed on them, and neither [the GMA] nor the Perry Plan

                                                            
16
    The trial court judgment on appeal preceded by about one month the general election of November 4,
2014, and thus the record on appeal does not establish the fact of the election or the voter approval of the
2014 Zionsville-Perry Reorganization plan. In a post-appeal motion, however, Zionsville represents that
the plan was submitted to voters, who approved the reorganization. Appellant's Verified Motion to
Expedite Appeal, filed December 2, 2014, at 4.

                                                     19
 
 


prevented its annexations." Appellee's Br. at 45. Zionsville argues alternatively that (a) the mere
introduction of the annexation ordinances was insufficient to initiate exclusive jurisdiction under
the first-in-time rule, and (b) even if Whitestown did initiate its annexations, "Perry Township
and Zionsville took the steps necessary to initiate the Perry Reorganization before Whitestown
even introduced its annexation ordinance." Appellant's Br. at 41 (emphasis in original). The
parties thus dispute what constitutes an "initiation" under the first-in-time rule, and which party
was first to initiate.



        It is undisputed that Perry Township and Zionsville both resolved to pursue
reorganization on April 18, 2014, and April 21, 2014, respectively, and that annexation
ordinances were introduced at the Whitestown Town Council meeting on April 22, 2014. As to
Perry Township and Zionsville, the point in time of "initiation" is resolved by the GMA itself,
which declares, "[t]he legislative body of a political subdivision may initiate a proposed
reorganization under this chapter by adopting a resolution that: (1) proposes a reorganization;
and (2) names the political subdivisions that would be reorganized in the proposed
reorganization." Ind. Code § 36-1.5-4-10(a) (2013) (emphasis added). The resolutions of
Zionsville and Perry Township meet these requirements. The resolution adopted by Zionsville
was titled "A Resolution of the Zionsville Town Council to Participate in the Proposed
Reorganization with Perry Township. . . ." Appellant's App'x at 0344. That resolution also
noted that "the Board of Perry Township unanimously adopted Resolution No. 2014-01 on April
18, 2014 proposing a reorganization with the Town [of Zionsville] . . . ." Id. (emphasis added).
Zionsville's Town Council further resolved that "the Town of Zionsville and Perry Township . . .
shall reorganize and/or enter into a cooperative agreement" and that "[t]he legislative bodies of
Perry Township and the Town of Zionsville shall prepare a plan of reorganization . . . ." Id. This
resolution recognized Perry Township's proposal of reorganization, resolved to participate in that
reorganization, and specifically identified at several points that the reorganizing entities were
Zionsville and Perry Township.



        Whitestown argues that the resolution did not initiate reorganization because "Zionsville
and Perry Township had not resolved to reorganize because they were alternatively pursuing a

                                                 20
 
 


cooperative agreement." Appellee's Br. at 49 (emphasis in original). The GMA's language is
clear, however, that to initiate a reorganization, all that is required is for a political subdivision to
adopt a resolution proposing a reorganization and naming the other participating political
subdivision(s). The Perry Township/Zionsville resolutions met these requirements, and the
included alternative option to enter into a cooperative agreement has no bearing under the
statute.17 Thus, regardless of whether the introduction of the proposed annexation ordinances at
the Whitestown Town Council constituted an "initiation," the reorganization of Zionsville and
Perry Township was initiated first-in-time.



        We therefore conclude that, under the first-in-time rule, Whitestown may not complete its
proposed annexations of territory in the former Eagle Township reorganized with Zionsville in
2010, nor complete its proposed annexations of Perry Township territory included in the
reorganized Zionsville that results from the 2014 Zionsville-Perry Reorganization.


                                                Conclusion


        The parties' opposing motions for summary judgment presented the trial court with
competing claims as to the power of Zionsville to engage with Perry Township in a
reorganization under the Government Modernization Act, as to the power of Whitestown to
annex Perry Township territory within such reorganization, and also as to the power of
Whitestown to annex territory within Zionsville's 2010 Reorganization. These competing claims
present issues of law, and we now hold that the 2014 Zionsville-Perry Reorganization is not
prohibited and that Whitestown may not adopt annexation ordinances annexing territory in
municipalities that are the result of completed reorganizations under the Act. The judgment of
the trial court is reversed. This cause is remanded for further proceedings consistent with this




                                                            
17
    Whitestown also argues that under Indiana Code Section 36-1.5-4-45, a GMA reorganization is
initiated only upon the final adoption of a plan of reorganization by all reorganizing political subdivisions.
We disagree and find that the point in time when "initiation" occurs is controlled by Indiana Code Section
36-1.5-4-10(a). 

                                                     21
 
 


opinion.18




Rush, C.J., Rucker, and Massa, J.J., concur.
David, J., not participating.




                                                            
18
    Whitestown's Verified Motion for Order Clarifying And Enforcing Appellate Rule 65(E), seeking to
preclude Zionsville from taking any further action until the final termination of this appeal, is now denied
as moot.

                                                    22